DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 4-8 in the reply filed on 11/01/2022 is acknowledged.  The traversal is on the grounds that the amended claims the cited prior art does not teach the shared technical features of the amended claims and thus does make a contribution over the prior art.  This is not found persuasive because, as outlined below in the rejection of record, Kim teaches all of the limitations of claim 1 and thus the shared technical features (i.e., all of the structural limitations of claim 1) do not make a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL. Claims 9-11,13,15-16,18-19 and 21-25 are withdrawn from consideration as being drawn to a non-elected group and claims 1 and 4-8 are examined herein. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/4/2019, 11/04/2019, 11/18/2020, and 07/02/2021 have been considered by the examiner.  

Claim Objections
Claim 1 is objected to because of the following informalities: Please amend line 11 to add a hyphen between “ion permeable” to instead recite “ion-permeable”. Please further amend lines 11-12 to recite “between the cells and the plurality of electrodes”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2016/0017268 A1). Evidentiary support provided by the instant specification. 
Regarding claim 1, Kim discloses an apparatus for biological analysis (microelectrode array for analysis of electroconductive cells [abstract]]), comprising:
a substrate (a glass slide substrate [the bottom layer shown in Fig. 26A is a glass substrate layer; Paras. 0288 (as well as other paragraphs) discuss a polymer material being deposited on a glass slide or other base substrate material as shown in Fig. 26A]);
an ion-permeable material including a textured surface on a first side of the ion-permeable material (a biocompatible layer is applied on top of the electrodes with a top surface that has grooves and/or ridges (i.e., textured surface) [Paras. 0078-0079; Fig. 26A]; the biocompatible/cell culture layer is made of a PDMS, PU, PUA, PEG or other hydrogel [Paras. 0014, 0234, 0245, 0375, 0379] which are hydrogels that are clearly able to be molded to form grooves/recesses and thus meet the limitations of an ion-permeable material as any hydrogel would at least be permeable to hydronium ions. This position is further supported by the instant specification Para. 0033 which states that ion-permeable materials include “any pattern-able hydrogel”), and wherein the substrate is disposed proximate to a second side of the ion-permeable material, opposite the first side (the glass slide substrate is disposed proximate to the bottom side of the biocompatible layer that is opposite the top side [see Fig. 26A]);
a plurality of electrodes disposed between the substrate and the ion-permeable material (plural electrodes are disposed between the glass slide substrate and the biocompatible layer and are connected by wires or leads to pad located at or adjacent to a peripheral portion of the device [Para. 0078; Figs. 26A-27A]), and
wherein the plurality of electrodes are positioned relative to the ion-permeable material (the plural electrodes are positioned directly below the ion-permeable biocompatible layer [Paras. 0078-0079; Figs. 26A-27A]). 
The limitations wherein individual electrodes in the plurality of electrodes are “positioned to measure an electrical signal that passes through the ion-permeable material”, wherein the electrodes are positioned to “electrically interact with cells disposed on the textures surface, when the cells are disposed on the textured surface”, and “so the electrical signal passes through the ion-permeable material from cells to the plurality of electrodes” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the structure of Kim is substantially the same as the instant application wherein plural electrodes are disposed on a substrate and the plural electrodes are covered by a patterned ion-permeable layer [see Fig. 26A]. The structure of Kim is therefore configured for and capable of performing the functional limitations of the claims. Examiner further notes, however, that Kim expressly teaches the device measuring the electrical properties of cells disposed on the biocompatible layer. Kim teaches the electrodes present on the microelectrode array (MEA) device (referred to herein as a "MEA device") are in contact with the cultured cells on the cell culture surface, and can be used to acquire biopotentials from the cultured cells. Leads from the microelectrodes can connect the microelectrodes to the edge of the device to transfer the signals produced by the cultured cells ( e.g., bio-potentials) from the cells to the signal recording and/or processing electronics. In alternative embodiments, the leads which connect to the microelectrodes which are in contact with the cultured cells can transfer a signal ( e.g., an electrical input) from a signal generator to the cultured cells. [Para. 0006]. Kim further teaches specific examples such as in Paras. 0308-0310 wherein cells were measured using the MEA device and thus the device of Kim is expressly configured for and capable of performing the functional limitations of claim 1. 
Regarding claim 7, Kim further discloses wherein the ion-permeable material is selected from the group consisting of… a hydrogel (the biocompatible/cell culture layer is made of a PDMS, PU, PUA, PEG or other hydrogel [Paras. 0014, 0234, 0245, 0375, 0379]).
Regarding claim 8, Kim further discloses wherein the textured surface includes substantially parallel grooves and ridges (the cell culturing surface can be nanotextured, including an array of substantially parallel grooves and ridges of nanometer and/or micrometer widths [Paras. 0005, 0079; Fig. 26A]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0017268 A1), as applied to claim 1 above. Evidentiary support provided for claim 1 by the instant specification. 
Regarding claim 4, Kim discloses the limitations of claim 1 as outlined previously. 
Kim is silent within the embodiment of Fig. 26A wherein the electrodes comprise an additional conductive polymer. Kim therefore fails to teach a conductive polymer disposed between the plurality of electrodes and the ion-permeable material, of instant claim 4.
Kim does teach, however, wherein the MEA device can be coated with materials that promote electroconductivity including charcoal, graphene, graphene oxide, reduced graphene oxide, nanotubes, titanium (Ti) and gold (Au), whereby electrical conductivity, or other physico-chemical property of the cultured cells can be amplified from the whole monolayer of cells present on the cell culturing surface. [Para. 0028]. Kim further teaches that depending upon the base substrate employed, examples of surface layers include thin metallic or surface deposits, carbon nanotubes, Ti-Al-V alloys, gold, chromium, metal oxides, semiconductor oxides, metal nitrides, semiconductor nitrides, polymers, biopolymers, or other alloys. In some embodiments, surface compositions can include, for example, graphene and graphene oxide, as well as tantalum, titanium, platinum or an oxide thereof. In some embodiments, the conductive surface layer can include modified structures of the above identified materials, including for example, carbon nanotube structures, metallic (e.g., gold, silver, and titanium) projections (e.g., pillars, posts, bumps, and ridges), and nanocavities [Para. 0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface between the electrodes and the biocompatible layer (“ion-permeable material”) to include an conductive polymer coating because Kim teaches that that polymers and biopolymers that promote electroconductivity are beneficial in that they amplify the electrical conductivity and other physio-chemical properties [Paras. 0028-0029]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 5, modified Kim discloses the limitations of claim 4 as outlined previously. Kim further discloses wherein the device further comprises an insulator material disposed between the substrate and the ion-permeable material, wherein the insulator material is disposed laterally between individual electrodes in the plurality of electrodes to prevent conduction between the individual electrodes (in order to provide electrical isolation among the individual electrodes, a thin biocompatible insulator parylene-C was deposited on top of the electrical leads leaving the electrodes uncovered. The parylene-C layer covers the leads but leaves the electrode uncovered and thus would inherently be disposed between the substrate and the biocompatible layer and would also be disposed laterally between electrodes to cover the leads as shown in Fig. 27A [Para. 0300; Figs. 26A-27A]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 4 above, and further in view of Richardson-Burns et al. (US 2015/0369771 A1; hereinafter referred to as Richardson). 
Regarding claim 6, Kim discloses the limitations of claim 4 as outlined previously. 
Kim is silent on the specific type of conductive polymer used for the coating that promotes electroconductivity and thus fails to expressly teach wherein the conductive polymer comprises poly(3,4-ethylenedioxythiophene) (i.e., PEDOT), of instant claim 6.
Richardson discloses a conductive polymer for use in biomedical applications [abstract] including in microelectrode arrays [Para. 0119] wherein the device includes a microelectrode that is coated with a conductive polymer matrix [Para. 0119]. Richardson further teaches that the conductive polymer matrix is disposed adjacent to the electrode wherein at least some of the plurality of conductive polymers transmit the electrical signal between the electrode and the biological component  for recording the cellular action potentials [Para. 0119]. Richardson further teaches wherein the conductive polymer can comprise poly(3,4-ethylenedioxythiophen) (PEDOT) [Para. 0056 and various examples]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic conductive polymer disclosed by Kim with poly(3,4-ethylenedioxythiophen) (PEDOT) because Richardson teaches that PEDOT can be used as a conductive polymer coating that is coated on the electrodes for the purpose of transporting electrical signals between the electrode and biological components [Para. 0119] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one conductive polymer for another) is likely to be obvious when predictable results are achieved (i.e., transfer of electrical signals between biological components and electrodes) [MPEP § 2143(B)]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US 20090120796 A1) and Ionescu-Zanettie et al. (US 2007/0243523 A1) disclose the use of a Nafion membrane as a replacement for a PDMS membrane. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795